office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b02 gl-100110-05 uilc date june to senior counsel salt lake city small_business self-employed cc sb slc from chief branch administrative provisions judicial practice cc pa apjp b02 subject composite returns and sec_6702 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue sec_1 whether an affidavit of composite return composite return qualifies as a frivolous income_tax return subject_to penalty under sec_6702 whether based on the filing of a composite return the irs should assess the frivolous income_tax return penalty under sec_6702 against the taxpayer income_tax_return_preparer or both whether a composite return satisfies the requirements for a valid_return what procedures should the irs follow when receiving a composite return would the irs have enough facts to justify referring an income_tax_return_preparer who prepares a composite return for a civil injunction investigation gl-100110-05 conclusion we agree with your conclusion that a composite return qualifies as a frivolous income_tax return subjecting the individual who files the purported return to penalty under sec_6702 the irs should only assess the frivolous income_tax return penalty under sec_6702 against the taxpayer where the taxpayer’s signature appears in the composite return package or where there is other evidence that the return preparer is acting as the representative or agent of the taxpayer in preparing the composite return the irs could likely assess either a penalty under sec_6694 or sec_6701 against the return preparer when assessing the sec_6702 penalty against the taxpayer the irs on the other hand should assess the penalty under sec_6702 against only the return preparer where the taxpayer’s signature does not appear in the composite return package and where there is no other evidence that the return preparer is acting as the agent of the taxpayer in preparing the composite return we agree with your conclusion that a composite return submitted to the irs fails to satisfy the requirements for a valid_return we agree with your conclusion on this issue we agree with your conclusion that there are enough facts to justify referring the income_tax_return_preparer for a civil injunction investigation facts the facts as described in your date memorandum indicate that the frivolous_return program in ogden has started to receive packages submitted by taxpayers entitled affidavit of composite return these packages contain numerous documents claiming that they qualify as substitute and amended composite returns and usually include the name addresses and taxpayer identification numbers of both the taxpayers and the return preparers attorney-in-fact they however show only the return preparer’s address as the alleged taxpayer address for the return the composite returns do not include information on filing_status and dependents but do contain some information which the irs could use to calculate a tax_liability the return preparer relies on the language of the various documents and circular_230 to assert that the return preparer is a fiduciary and that the fiduciary is actually considered to be the taxpayer the composite returns may contain a signature by the taxpayer on a form_2848 power_of_attorney and declaration of representative which authorizes the preparer of the composite return to represent the taxpayer a signature of the taxpayer may also appear on another document in the composite return which purports to give the return gl-100110-05 preparer an assignment of the tax claims and an authorization to act as the taxpayer’s counsel attorney-in-fact and personal representative with the government the composite return indicates it supersedes any previously filed form_1040 and certain documents in the composite return contain a variety of arguments to support the asserted position of no taxable_income all of the arguments end up with the conclusion that the taxpayer gets a deduction equal to the_amount_of_wages thus there is no taxable_income law and analysis frivolous_return under sec_6702 assessment of sec_6702 penalty against taxpayer and or return preparer we agree with your analysis of this issue a assessment of sec_6702 penalty against taxpayer the question presented here is who the irs should assess the frivolous income_tax return penalty under sec_6702 sec_6702 provides for the assessment of a dollar_figure penalty against any individual who files what purports to be a return but which does not contain information on which the substantial correctness of the self- assessment may be judged or contains information that on its face indicates that the self-assessment is substantially incorrect the sec_6702 penalty should be assessed therefore against the individual who filed the composite return as a general_rule we believe that the individual subject_to a sec_6702 penalty is the taxpayer whose purported tax_liability the purported return reflects the statutory language of sec_6702 specifically refers to the individual’s self-assessment this self-assessment language indicates that congress intended the assessment of the frivolous_return penalty against the taxpayer that has incorrectly and frivolously self- assessed his or her own tax_liability thus the taxpayer identified on the purported return is generally the individual subject_to a sec_6702 penalty the legislative_history to sec_6702 also supports the assessment of the sec_6702 penalty against the taxpayer rather than the return preparer in most instances congress enacted sec_6702 through section a of the tax equity and fiscal responsibility act of pub_l_no a 96_stat_324 in response to the rapid growth in deliberate defiance of the tax laws by tax protestors s rep no pincite the legislative_history further states m any of these protestors are induced to file protest returns through the criminal conduct of others these advisors frequently emphasize the lack of any penalty when sufficient tax has been withheld from wages and encourage others to play the ‘audit lottery ’ id it gl-100110-05 was anticipated therefore that the sec_6702 penalty would act as a deterrence to the filing of frivolous returns by individual taxpayers who are persuaded to do so by other persons many of the composite returns contain the signature of the taxpayer on a form_2848 or other document within the composite return the taxpayer by signing the form_2848 or other document is specifically providing that the return preparer is the taxpayer’s representative with respect to the composite return and authorizing the preparation of the frivolous_return by the return preparer thus where the taxpayer has authorized the return preparer to prepare the composite return on the taxpayer’s behalf as his or her agent the irs should assess the sec_6702 penalty against the taxpayer in accord with the language of the statute and legislative_history where the taxpayer did not sign any documents included in the composite return but there is other evidence that the return preparer is acting as the agent of the taxpayer in preparing the composite return the sec_6702 penalty should still be assessed against the taxpayer only and not the return preparer the return preparer is still acting as the taxpayer’s agent and the taxpayer is the individual that filed the composite return examples of evidence that the return preparer is acting as the agent of the taxpayer would be the inclusion of a taxpayer’s private tax identification_number in the composite return as well as the failure by the taxpayer to respond to a soft letter issued by the irs based on the foregoing we conclude that the taxpayer is the individual filing the return and the irs should assess the penalty under sec_6702 against only the taxpayer when the taxpayer’s name is signed on the documents filed with the irs or where there is other evidence that the return preparer is acting as the agent of the taxpayer in preparing the composite return b assessment of penalties against return preparer where the irs assesses the sec_6702 penalty against the taxpayer under the above circumstances the irs could also assess a penalty against the return preparer under either sec_6694 or sec_6701 sec_6694 provides if any part of any understatement_of_liability with respect to any return or claim_for_refund is due to a position for which there was not a realistic possibility of being sustained on its merits any person who is an income_tax_return_preparer with respect to such return or claim knew or reasonably should have known of such position and such position was not disclosed as provided in sec_6662 or was frivolous such person shall pay a penalty of dollar_figure with respect to such return or claim sec_6694 a return preparer who prepared a frivolous composite return is clearly acting unrealistically under the above standard and the dollar_figure penalty under sec_6694 could be assessed against the preparer gl-100110-05 sec_6694 provides if any part of any understatement_of_liability with respect to any return or claim_for_refund is due to a willful attempt in any manner to understate the liability for tax by a person who is an income_tax_return_preparer with respect to such return or claim or to any reckless or intentional disregard of rules or regulations by any such person such person shall pay a penalty of dollar_figure with respect to such return or claim sec_6694 a preparer is considered to have recklessly or intentionally disregarded a rule_or_regulation if the preparer takes a position on the return or claim_for_refund that is contrary to a rule_or_regulation as defined in paragraph f of this section and the preparer knows of or is reckless in not knowing of the rule_or_regulation in question sec_1_6694-3 a sec_6694 penalty therefore could be assessed against the return preparer if the irs identifies a particular rule_or_regulation that the return preparer disregarded in preparing the composite returns the amount of any penalty to which a return preparer may be subject under sec_6694 is reduced however by any amount assessed and collected against the return preparer under sec_6694 for the same return or claim sec_6694 sec_6701 imposes a penalty upon any person who aids procures assists or advises with respect to any portion of a return claim or other document knows or has reason to know that such portion will be used in connection with a material matter under the internal revenue laws and knows that such portion if used would result in the understatement_of_tax for another person sec_6701 in general the amount of the penalty is dollar_figure for any_tax period or taxable_event if there is no tax period see sec_6701 and before the irs can assess the sec_6701 penalty for aiding_and_abetting the irs must be able to establish that the person against whom the penalty is proposed meets all three criteria set forth in sec_6701 see 977_f2d_1318 9th cir it appears that all three criteria are met with return preparers who file composite returns thus the irs could assess the dollar_figure penalty under sec_6701 against them it should be noted that the irs may only assess a penalty on a person under either subsection a or b of sec_6694 or under a but not both sec_6701 the irs on the other hand should assess the penalty under sec_6702 against the return preparer only where the taxpayer’s signature does not appear in the package and where there is no evidence that the return preparer is acting as the agent of the taxpayer in preparing the composite return assessing the frivolous_return penalty against the taxpayer in those situations would be inappropriate because the taxpayer did not file the return in any sense the return preparer acts on his or her own behalf in such circumstances and is the individual that files the composite return composite return as valid_return we agree with your analysis providing that the composite returns submitted to the irs fail to satisfy the requirements for a valid_return but we note that the term processible form is a term of art that is defined in sec_6611 thus we believe the use of the terms processible and processing in the issue statements and conclusions on pages procedures for composite returns gl-100110-05 and of your memorandum may be confusing because you are not concerned with the issue of interest on overpayments in your memorandum we recommend that the language of the issue statements and conclusions be revised to track the language of the headings on page of your memorandum we agree with your analysis of this issue civil injunction we agree with your analysis of this issue this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views if you have any questions please contact this office at
